   
 

Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 1 of 7

NDFL 245B (Rev. 11/16} Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT
Northern District of Florida

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )

) Case
) Number: 3:19er16-002/MCR

GHAZWAN FAMIL BROWN ) USM
) Number: 26325-017
) Randall Lockhart (Appointed - AFPD)
) Defendant’s Attorney

THE DEFENDANT:

bx] pleaded guilty to count(s) One, Three, Four, Five and Six of the Indictment on August 29, 2020

 

 

[| pleaded nolo contendere te count{s)
which was accepted by the court.

 

| was found guilty on count(s)
after a plea of not puilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 17.8.C. §§ 841(@)), Conspiracy to Distribute and Possess with Intent to September 28, 2018 One
84 1(b)CI)CA) vil}, 841 (DIC) (OC), Distribute 56 Grams or More of Methamphetamine,

841(b)C1}(D) and 846 Cocaine, and Marijuana

Continued on Page 2

‘The defendant is sentenced as provided in pages 2 through = 7 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

[| The defendant has been found not guilty on count(s) _
[| Count(s) [| is [| are dismissed on the motion of the United States.

 

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

December 28, 2020

Date of Imposition of Judgment

‘UU. Casey tadere

Signature of Judge J

M. Casey Rodgers, United States District Judge
Name and Title of Judge

 

t
mci un ow OP 4
u PLL PRE January » 2021
2 Dale

 
Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 2 of 7

 

NDEL 245B (Rey. 11/16) Judgment in a Criminal Case
Judgment — Page 2 of 7
DEFENDANT: GHAZWAN FAMIL BROWN
CASE NUMBER: 3:19crl6-002-MCR

|
|
Sheet [A

ADDITIONAL COUNTS OF CONVICTION

 

Title & Section Nature of Offense Offense Ended Count |
21 U.S.C, §§ 841 (a)(1) and Distribution of 50 Grams or More of January 24, 2018 Three
841(b)C1 (A) and Methamphetamine February 12, 2018 Five

18 U.S.C. §2

21 ULS.C. §§ 841(ay1) and Distribution of 5 Grams or more of February 2, 2018 Four

841(bD)CL)(B)Ovii) Methamphetamine February 22, 2018 Six
Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 3 of 7

 

NDBFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 4—Probation
Judgment—Page 3 of 7
DEFENDANT: GHAZWAN FAMIL BROWN

CASE NUMBER: = 3:19cr16-002-MCR

PROBATION

You are hereby sentenced to probation for a term of:

 

5 years as to Counts One, Three, Four, Five and Six, with said terms to run concurrently, one with the other.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance. |
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on |

probation and at least two periodic drug tests thereafter, as determined by the court.
[| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. fcheck if applicable)
4, [X] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
[ | You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
[| You must participate in an approved program for domestic violence, (check if applicable)
[| You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments.

Noo

 

A

= eons

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 4 of 7

NDFL 245B (Rev. 11/16} Judgment in a Criminal Case

Sheet 4A — Probation

Judgment—Page A of | 7

DEFENDANT: GHAZWAN FAMIL BROWN
CASE NUMBER: 3:19¢r16-002-MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

2.

11.

12,

33,

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change, If notifying the probation officer at least 10
days in adyance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscaurts.20v.

Defendant's Signature Date

 

 

 

 
Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 5of 7

WNDFL 245B (Rev. FL/16) Fudgmcat in a Criminal Case
Sheet 4D — Probation

Judgment—Page 5 oof 7
DEFENDANT: GHAZWAN FAMIL BROWN
CASE NUMBER: 3:19er1 6-002-MCR

SPECIAL CONDITIONS OF PROBATION

1. You must be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process. Treatment is not limited to but may include participation in a
Cognitive Behavior Therapy program. You may be tested for the presence of illegal controlled
substances or alcohol at any time during the term of supervision.

2. You will cooperate with the Probation Department and/or the Florida Department of Revenue's Child
Support Enforcement Program in the establishment of support, and you must make all required child
support payments.

3, You must provide the probation officer with access to any requested financial information and report the
source and amount of personal income and financial assets to the supervising probation officer as
directed.

4. You must submit your person, property, house, residence, vehicle, papers, computers [as defined in 18
U.S.C. § 1030(e)(1)], other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer. Failure to submit to a search may be grounds for
revocation of release. You must warn any other occupants that the premises may be subject to searches
pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that the defendant has violated a condition of his supervision and that the
areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable
time and in a reasonable manner.
Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 6 of 7
NDPL 245B (Rey, 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment -— Page ___ 6 of 7

DEFENDANT: GHAZWAN FAMIL BROWN
CASE NUMBER: 3:19¢r16-002-MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 500.00 $ 0-none $ G- waived § 0 - none
[| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered
TOTALS Ss - —$

L] Restitution amount ordered pursuant to plea agreement $

[| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

LJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[| the interest requirement is waived for the [] fine [] restitution.

L] the interest requirement forthe  [_] fine [_] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 116A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 
Case 3:19-cr-00016-MCR Document 130 Filed 01/21/21 Page 7 of 7

NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

Judgment—-Page 7 of

DEFENDANT: GHAZWAN FAMIL BROWN
CASE NUMBER: 3:19cri6-002-MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $500.00 ‘Special Monetary Assessment (due immediately)
[ | nof later than _ , oF

[| in accordance with fjc c] p, L| Bor [| F below; or

 

 

B CJ Payment to begin immediately (may be combined with | C, i D, or [| ¥ below); or
Cc [| Restitution Payment in equal monthly (¢g., weekly, monthly, quarterly) installments of _____ over a period of
__ (@g., months or years), tocommence __ (e.g., 30 or 60 days) after the date of this judgment; or
D ["] Payment in equal a installments of $ over a period of
_ _ (e.g, months or years), to commence __ (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E [|_| Payment during the term of supervised release will commence (e.g, 30 or 60 days) after release from

 

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

[| The defendant shall pay the cost of prosecution.
[ The defendant shall pay the following court cost(s):

[| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,
